STATE OF CONNECTICUT v. ANTHONY CARTER
               (AC 39271)
                  Alvord, Prescott and Kahn, Js.
          Argued June 1—officially released July 18, 2017

   (Appeal from Superior Court, judicial district of
    Hartford, Dewey, J. [motion to correct illegal
                    sentence].)
                       Procedural History

  Substitute information charging the defendant with
the crimes of assault in the first degree, risk of injury
to a child and criminal possession of a firearm, brought
to the Superior Court in the judicial district of Hartford
and tried to the jury before Mulcahy, J.; verdict of
guilty; thereafter, the court, Mulcahy, J., denied the
defendant’s motions for a judgment of acquittal and for
a new trial, and rendered judgment in accordance with
the verdict, from which the defendant appealed to this
court, which affirmed the judgment of the trial court;
subsequently, the court, Dewey, J., dismissed the defen-
dant’s motion to correct an illegal sentence, and the
defendant appealed to this court. Improper form of
judgment; judgment directed.
  Anthony Carter, self-represented, the appellant
(defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Richard J. Rubino, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, Anthony Carter,
appeals from the judgment of the trial court dismissing
in its entirety his motion to correct an illegal sentence.
Having thoroughly reviewed the defendant’s claims on
appeal, we conclude that they are wholly without merit.
We agree with the state, however, that the trial court
should have denied rather than dismissed the defen-
dant’s claim that the sentencing court, under the cir-
cumstances of this case, was not authorized by statute
to impose consecutive sentences with respect to the
defendant’s convictions. The court properly dismissed
the remainder of the defendant’s claims.
  The form of the judgment is, in part, improper, and
the case is remanded with direction to render judgment
denying that portion of the defendant’s motion to cor-
rect an illegal sentence that claims that the court lacked
statutory authority to impose consecutive sentences
and dismissing the remainder of the motion.